DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The sole purpose of this Corrected Notice of Allowability is to fix the incorrect claim dependency for dependent claim 17, from the canceled claim 12 to the correct claim 1.
Claim 11 is allowable. The restriction requirement between Groups 1 & 2, as set forth in the Office action mailed on 08/24/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/24/2018 is withdrawn. Claims 13 and 18, directed to Group 1, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  Claims 13 and 18 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Mr. Michael Huppert on 11/22/2021.
The claims  have been amended as follows:
Claim 17.	A gas turbine, comprising:
the combustor described in claim [[12]] 1; and
.
Allowable Subject Matter


8.	Claims 11 and 13-18 are allowed.
Reasons for Allowance

9.	The following is an examiner’s statement of reasons for allowance: Prior art of Amos 6122916 in view of Dean 6334309, Dinu 2009/0183511 and further in view of Wiebe 6698207 does not teach in combinations with all the other limitation of the independent claim, the plurality of air inlet sections located inside the air flow path.









Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JACEK LISOWSKI/	/GERALD L SUNG/                                                                                                  Primary Examiner, Art Unit 3741                                                                                                      Examiner, Art Unit 3741